Citation Nr: 0824419	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cracked cervical vertebrae with neuropathy of the right upper 
extremity.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for depression with 
anxiety.

4.  Entitlement to service connection for hypertension, to 
include as secondary to depression.

5.  Entitlement to service connection for a stomach 
disability, to include as secondary to depression.

6.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and September 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which, in pertinent 
part, found that new and material evidence has not been 
submitted to reopen the claim for entitlement to service 
connection for a cervical spine disability, and denied 
entitlement to service connection for a low back disability, 
depression, hypertension, a stomach disability, and ADHD.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of the 
hearing is of record.

During his May 2008 hearing, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This claim is referred to the RO for the 
appropriate action. 

The issues of entitlement to service connection for cracked 
cervical vertebrae, depression, hypertension, ADHD and a 
stomach disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for cracked cervical vertebrae with neuropathy of the right 
upper extremity was denied in an unappealed August 1996 
rating decision.

2.  The veteran attempted to reopen his claim for cracked 
cervical vertebrae with neuropathy of the right upper 
extremity and was denied in an unappealed September 2002 
rating decision.

3.  The evidence received since the September 2002 is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.

4.  The veteran's current degenerative disc disease of the 
lumbar spine is not etiologically related to active duty 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for cracked cervical 
vertebrae with neuropathy of the right upper extremity .  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  A low back disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision that new 
and material evidence has been submitted with respect to the 
claim for entitlement to service connection for cracked 
cervical vertebrae with neuropathy of the right upper 
extremity, further assistance is unnecessary to aid the 
veteran in substantiating his claim to reopen.  

In letters issued in June 2004 and April 2005, prior to the 
initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
entitlement to service connection.  The letters also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the VCAA notification letters contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

The veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claims, 
as the claims are being denied no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  During his 
March 2005 VA examination, the veteran reported that he 
injured his back in 1996 in a work-related accident and 
underwent surgery.  He also stated that he re-injured his 
back in 2002.  Records of treatment for these incidents are 
not of record, however, the veteran testified during his May 
2008 hearing that his attempts to obtain records of treatment 
prior to 2004 have been unsuccessful.  In addition, the 
veteran has not provided the name of the facilities that 
treated him in 1996 and 2002.  Therefore, the Board finds 
that VA has made all reasonable efforts to obtain the 
veteran's records of treatment for his claimed disabilities.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim for service 
connection for ADHD.  The veteran has not reported a 
continuity of symptomatology regarding his ADHD, and there is 
no other competent evidence of a link between the veteran's 
current disability and his active duty service.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
cracked cervical vertebrae with neuropathy of the right upper 
extremity in an August 1996 unappealed rating decision on the 
RO's determination that the veteran's cervical spine 
disability was not a result of active duty service.  The 
veteran attempted to reopen the claim and was denied in an 
unappealed September 2002 rating decision.  The subsequently 
received evidence includes August 2005 and September 2005 
statements from the veteran's physicians linking his cervical 
spine disability to his active duty service.  This medical 
nexus evidence is clearly new and material and reopening of 
the claim is in order. 

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
psychoses, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 
Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

The veteran contends that he incurred a low back disability 
during active duty service due to his participation in an 
artillery unit and the carrying of heavy equipment.  Service 
treatment records show that the veteran was treated for low 
back pain on several occasions, but do not contain a 
diagnosis of a chronic back condition.  In November 1975, the 
veteran complained of a low back strain and was diagnosed 
with muscle spasms.  A month later, in December 1975, he was 
diagnosed with a history of low back pain of unknown 
etiology.  The examination for discharge in February 1978 
shows that his spine was normal upon clinical examination.

The post-service medical evidence of record, consisting of 
records of outpatient treatment at the Dallas VA Medical 
Center (VAMC), shows that the veteran was diagnosed with 
chronic lumbar failed back syndrome in May 2003.  He was 
provided a lumbar MRI in January 2005 that revealed multi-
level disc desiccation and protrusion.  

Upon VA examination in March 2005, the veteran reported that 
he could not remember having an injury to his low back during 
service, but did have lumbar back pain since his separation 
from active duty.  In 1996, while working as an electrician, 
he injured his spine and underwent a lumbar laminectomy.  He 
reinjured his back in 2002 due to a fall.  After physically 
examining the veteran, a diagnosis of chronic lumbar spine 
pain secondary to lumbar disc disease was made.  The examiner 
found that the veteran incurred a soft tissue injury to his 
low back during service and that his chronic lumbar disc 
disease developed subsequently as a result of an injury in 
1996 and a recurrent injury in 2002.  

In support of his claim, the veteran has submitted several 
medical opinions from his physicians.  The opinions, dated 
August 2005 and September 2005, indicate that the veteran 
provided a history of a back injury during service that has 
contributed to his current lumbar spine condition.  In 
addition, the September 2005 letter notes that it is possible 
that the veteran's current lumbar disease is the result of 
his injury during service.  

The record clearly shows a current diagnosis of degenerative 
disc disease of the lumbar spine.  In addition, the veteran's 
service treatment records show that he was treated for a 
lumbar strain and muscle spasms during active duty service.  
The Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

The veteran has reported a continuity of symptomatology since 
service, i.e. that he has experienced low back pain since his 
separation.  In addition, during his May 2008 hearing, he 
testified that a year and a half after his separation from 
service he was turned down for a job due to his back 
disability.  However, the record, including the veteran's 
statements to the June 2005 VA examiner, establish that the 
veteran did not seek treatment for his lumbar spine 
disability prior to his work-related injuries in 1996 and 
2002, more than twenty years after his separation from active 
duty service.  There is also no competent medical evidence 
demonstrating that his current chronic low back condition 
manifested to a compensable degree in service or during the 
presumptive period after service.

While the veteran has provided three opinions linking his 
lumbar spine condition to service, none of these opinions 
explicitly consider the post-service injuries or the absence 
of contemporaneous reports of symptoms until after the post-
service injuries.  The failure to consider a complete and 
accurate history renders the opinions of little probative 
value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly 
v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  There is also no indication 
that the veteran reported injuring his back in 1996 and 2002 
to his private physicians.

The most probative evidence regarding the relationship 
between the veteran's current lumbar disc disease and active 
duty service is the opinion of the March 2005 VA examiner.  
The VA examiner, who found that it was less likely than not 
that the veteran's current back condition was related to his 
military service, rendered a medical opinion following review 
of the veteran's complete claims folders, including service 
treatment records, and considering the veteran's reported two 
post-service back injuries.  In addition, the VA examiner's 
opinion was not speculative, and was accompanied by a 
supporting rationale.  

The Board has considered the statements and testimony of the 
veteran, but as a lay person, he is not competent to provide 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the weight of the evidence is against a finding of a 
medical nexus between the veteran's current back condition 
and his military service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for cracked cervical 
vertebrae with neuropathy of the right upper extremity is 
reopened.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



REMAND

With respect to the veteran's claims for entitlement to 
service connection for a cervical spine disability and 
depression with anxiety, the Board finds that the veteran 
should be provided VA examinations in response to his claims.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Regarding the claim for depression with anxiety, the veteran 
has stated that this disability was incurred as a result of 
an incident of sexual harassment during active duty service 
and that he began drinking as a way to self-medicate his 
psychiatric symptoms.  As the record contains evidence that 
the veteran has been diagnosed with a history of depression 
and generalized anxiety disorder and that he has on several 
occasions provided a history of a sexual assault during 
active duty service, the Board finds that the veteran should 
be provided a VA examination to determine the nature and 
etiology of his claimed psychiatric condition.  

The veteran contends that he incurred ADHD during active duty 
service as he first noticed symptoms of difficulty 
concentrating and memory loss during basic training.  The 
veteran was provided a psychiatric examination in March 2004 
at the Dallas VAMC.  The diagnosis was rule out ADHD.  He 
described himself as hyperactive as a child with difficulty 
paying attention during school.  He stated that he had 
problems focusing while in the military and had many 
emotional problems.  He reported that he underwent a 
psychiatric evaluation during service, but no diagnosis was 
rendered.  

Several months later, in May 2004, the veteran was noted to 
have a history of depression and possible ADHD since 
childhood.  Following a January 2005 mental status 
examination, a diagnosis of ADHD was made.  

The record clearly shows a current diagnosis of ADHD.  In 
addition, the veteran has reported that he first manifested 
the symptoms of ADHD during service and was provided a 
psychiatric evaluation at that time.  While the service 
medical records do not document such an incident, the veteran 
is competent to report that it occurred and to report 
symptomatology.  Espiritu, 2 Vet. App. at 494- 95.

The veteran's statements can be read as reporting a 
continuity of symptomatology.  An examination is, therefore, 
required to obtain a competent opinion as to whether the 
veteran has ADHD related to service.

Similarly, the veteran has reported during VAMC treatment in 
January 2003 and August 2006 that he incurred an injury to 
his cervical spine during service.  As noted above, the 
record contains opinions from the veteran's physicians 
linking his cervical spine condition to his active duty 
service.  While the record contains the opinion of the June 
1996 VA examiner that there was no evidence connecting the 
veteran's disability to service, the Board notes that there 
is no indication that the veteran's claims folder, including 
service treatment records, were reviewed prior to the 
rendering of the medical opinion.  Therefore, upon remand, 
the veteran should be provided another VA examination to 
determine the nature and etiology of his claimed cervical 
spine disability.  

In addition, during his May 2008 hearing, the veteran 
testified that he had undergone surgery for his cervical 
spine disability in September 2007.  The Board notes that the 
record only contains VAMC records dated through January 2007.  

The procurement of potentially pertinent VA medical records 
referenced by the veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

The veteran also testified that following his separation from 
service, he obtained treatment at the Southwest Medical 
Center in Dallas, Texas for his hypertension and stomach 
condition beginning in 1979.  The veteran should be contacted 
and asked to provide the address for the Southwest Medical 
Center, as well as the appropriate medical releases.

Therefore, upon remand, the RO or the AMC should procure any 
additional records of treatment for the veteran's 
disabilities from the Dallas VAMC and the Southwest Medical 
Center.

Finally, as one of the veteran's contentions is that his 
claimed stomach disability and hypertension are secondary to 
his service-connected depression, they are intertwined with 
that claim and cannot be decided until development is 
completed on the claim for entitlement to service connection 
for depression.  
Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO or the AMC should obtain all 
records of treatment a cervical spine 
disability dated from January 2007 from 
the Dallas VAMC.

2.  Advise the veteran that he should 
submit releases for VA to obtain relevant 
treatment records from the Southwest 
Medical Center in Dallas, Texas dated 
from 1979, or submit the records himself.  
If the veteran submits releases, the AMC 
or RO should take the necessary steps to 
obtain these records.

3.  Schedule the veteran for examinations 
to determine the nature and etiology of 
the claimed cervical spine disability, 
depression with anxiety and ADHD. 

The claims folders must be sent to the 
examiners for review; consideration of 
such should be reflected in the completed 
examination reports.

After physically examining the veteran 
and reviewing the claims folders, the 
examiners should diagnose any currently 
present cervical spine, psychiatric 
disabilities, or ADHD.  The examiners 
should indicate whether it is at least as 
likely as not (50 percent or better 
probability) that any currently present 
cervical spine and psychiatric 
disabilities are related to any incidents 
of active duty service.  The rationale 
for these opinions must be provided.

4.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case on the remanded 
claims before returning the case to the 
Board, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


